                                    UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF SOUTH CAROLINA
                                          FLORENCE DIVISION

    Clara Lewis Brockington,                   )                   Civil Action No.: 4:19-cv-01752-RBH
                                               )
            Plaintiff,                         )
                                               )
    v.                                         )                   ORDER
                                               )
    Ronald L. Havner, Jr., C.E.O.; Public      )
    Storage Corporate Office; Danielle Jones, )
    District Manager; Nathan Batchelor, Senior )
    District Manager; and Public Storage of    )
    Florence, South Carolina,                  )
                                               )
            Defendants.                        )
    ____________________________________)

           This matter is before the Court for consideration of Plaintiff Clara Lewis Brockington’s

    objections to the Report and Recommendation (“R & R”) of Magistrate Judge Thomas E. Rogers, III,

    who recommends summarily dismissing this case with prejudice.1 See ECF Nos. 23 & 25.

                                                  Standard of Review

           The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s

    recommendation has no presumptive weight, and the responsibility to make a final determination

    remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a

    de novo review of those portions of the R & R to which specific objections are made, and it may accept,

    reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit the

    matter with instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

1
          The Magistrate Judge issued the R & R in accordance with 28 U.S.C. § 636(b) and Local Civil Rule
73.02(B)(2)(e) (D.S.C.). The Court is mindful of its duty to liberally construe pro se filings. See Erickson v. Pardus,
551 U.S. 89, 94 (2007) (recognizing “[a] document filed pro se is to be liberally construed” (internal quotation marks
omitted)). But see United States v. Wilson, 699 F.3d 789, 797 (4th Cir. 2012) (“Although courts must liberally
construe the claims of pro se litigants, the special judicial solicitude with which a district court should view pro se
filings does not transform the court into an advocate.” (internal citations, quotation marks, ellipsis, and brackets
omitted)).
           The Court must engage in a de novo review of every portion of the Magistrate Judge’s report

    to which objections have been filed. Id. However, the Court need not conduct a de novo review when

    a party makes only “general and conclusory objections that do not direct the [C]ourt to a specific error

    in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

    44, 47 (4th Cir. 1982). In the absence of specific objections to the R & R, the Court reviews only for

    clear error, Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005), and the Court

    need not give any explanation for adopting the Magistrate Judge’s recommendation. Camby v. Davis,

    718 F.2d 198, 199–200 (4th Cir. 1983).

                                                           Discussion2

           Plaintiff filed this action alleging a storage company and its employees discriminated against

    her by terminating a storage contract and auctioning her personal belongings without notice.

    Previously, the Magistrate Judge—mindful of Goode v. Central Virginia Legal Aid Society, Inc., 807

    F.3d 619 (4th Cir. 2015)—entered two orders recognizing Plaintiff’s possible intention to assert a claim

    under 42 U.S.C. § 19813 and giving her two opportunities to amend the complaint to allege sufficient

    facts to state a claim under § 1981. See ECF Nos. 8, 13, 16, & 18. However, none of Plaintiff’s three

    complaints (including the operative Second Amended Complaint, see ECF No. 18) plausibly allege a




2
         The R & R thoroughly summarizes the factual and procedural background of this case, as well as the
applicable legal standards.
3
         “Section 1981 establishes that ‘[a]ll persons . . . have the same right . . . to make and enforce contracts . . . as
is enjoyed by white citizens.’ 42 U.S.C. § 1981(a). It defines ‘make and enforce contracts’ to include ‘the making,
performance, modification, and termination of contracts, and the enjoyment of all benefits, privileges, terms, and
conditions of the contractual relationship.’ Id. § 1981(b).” Denny v. Elizabeth Arden Salons, Inc., 456 F.3d 427,
434 (4th Cir. 2006).

                                                                  2
    § 1981 claim.4 Thus, the Magistrate Judge recommends summarily dismissing this action with

    prejudice. See R & R at pp. 4–5 & n.1; see generally Matousek v. Wal-Mart, 763 F. App’x 329, 330

    (4th Cir. 2019) (explaining that under Goode, a district court may dismiss a complaint with prejudice

    when the court has already afforded the plaintiff an opportunity to amend).

           Plaintiff has filed objections to the R & R, see ECF No. 25, but she does not specifically object

    to the Magistrate Judge’s conclusion that her Second Amended Complaint does not plausibly allege a

    § 1981 claim. Although her objections provide additional factual allegations (including that she “is an

    African American, light complexion, female,” id. at p. 3), the Second Amended Complaint—not the

    objections—remains the operative pleading and does not plausibly allege a § 1981 claim. See, e.g., Cty.

    of Riverside v. McLaughlin, 500 U.S. 44, 48 (1991) (“[T]he District Court accepted for filing a second

    amended complaint, which is the operative pleading here.”); see generally Cleveland v. Duvall, No.

    8:14-cv-04305-RBH, 2015 WL 6549287, at *2 (D.S.C. Oct. 28, 2015) (explaining “new factual

    allegations are not properly considered in the context of an objection to an R & R”), aff’d, 647 F. App’x

    156 (4th Cir. 2016). Also, as noted above, the Magistrate Judge gave Plaintiff two opportunities to file

    an amended complaint by issuing two detailed orders explaining the deficiencies in her complaints, but

    Plaintiff still failed to cure those deficiencies. A third opportunity to amend would encourage an

    endless cycle of amendments and delay. See Harless v. CSX Hotels, Inc., 389 F.3d 444, 447 (4th Cir.

    2004) (explaining amendment may be denied based on a plaintiff’s “repeated failure to cure a deficiency

    by amendments previously allowed”). However, the Court in its discretion will modify the R & R and



4
          Namely, while the Second Amended Complaint alleges discrimination based on membership in a “protected
class,” see ECF No. 18 at p. 6, it does not identify the specific class discriminated against or Plaintiff’s membership
in that specific class. See generally Williams v. Staples, Inc., 372 F.3d 662, 667 (4th Cir. 2004) (listing elements of
a § 1981 claim); Mian v. Donaldson, Lufkin & Jenrette Sec. Corp., 7 F.3d 1085, 1087 (2d Cir. 1993) (same).

                                                               3
    dismiss this action without prejudice to Plaintiff’s ability to file another complaint in a new case.5

                                                       Conclusion

           For the foregoing reasons, the Court OVERRULES Plaintiff’s objections, ADOPTS AS

    MODIFIED the Magistrate Judge’s R & R [ECF No. 23], and DISMISSES this case without prejudice

    and without issuance and service of process.

           IT IS SO ORDERED.



    Florence, South Carolina                                                        s/ R. Bryan Harwell
    October 9, 2019                                                                 R. Bryan Harwell
                                                                                    Chief United States District Judge




5
         See, e.g., Grady v. White, 686 F. App’x 153, 154 n.* (4th Cir. 2017) (citing Goode and dismissing an appeal
without remand “because the [district] court previously afforded [the plaintiff] the chance to amend his complaint”).

                                                              4
